The appeal here brings for review questions which are to all intent and purposes like those presented in the case of City of Winter Haven, et al., v. A.M. Klemm  Son, a corporation, in which original opinion and judgment was filed April 5th, 1938, and in which opinion, on consideration of petition for rehearing was filed May 18th, 1938. On authority of the opinions and judgments in that case, the orders here under review are reversed and the cause remanded for further proceeding in due course of law.
So ordered.
Reversed and remanded.
WHITFIELD, TERRELL, BROWN, BUFORD and CHAPMAN, J.J., concur. *Page 279